DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follingstad US 6468112 (hereinafter Follingstad).
Re. Cl. 7, Follingstad discloses: A method of arranging a half-spool accessory installation in a cable manager (see Fig. 1-14), the method comprising: providing first and second half-spool accessories (see 150’s Fig. 12-13), each of which includes a curved support portion (154, Fig. 14) to provide a bend radius for cables (see Fig. 12-13) and one or more resilient snaps (152, Fig. 14) extending downwardly from the curved support portion (see Fig. 14); snap-fitting the first half-spool accessory to a first side of an elongate support arm (see Fig. 12-13; Col. 4, Lines 44-46) having a proximal end connected to the cable manager and a distal end extending into a cable management space (see Fig. 13, proximal end 74 and distal end 78), wherein snap-fitting the first half-spool accessory includes positioning the one or more resilient snaps of the first half-spool accessory against one or more corresponding ledges at the first side of the support arm (see Fig. 12-13, ledges support 72 as shown); and snap-fitting the second half-spool accessory to a second side of the support arm (see Fig. 12-13, second 150 to an opposite side of 72), wherein snap-fitting the second half-spool accessory includes positioning the one or more resilient snaps of the second half-spool accessory against one or more corresponding ledges at the second side of the support arm (see Fig. 13); wherein the curved support portions of the first and second half-spool accessories together define a curved profile that substantially surrounds a section of the support arm (see Fig. 12-13).
Re. Cl. 8, Follingstad discloses: the support arm has a generally uniform cross- sectional shape along its length (see Fig. 12-13, the cross-sectional shape of 70 where the portions 150 engage have a generally uniform shape).
Re. Cl. 9, Follingstad discloses: positioning at least one of the first and second half-spool accessories by sliding the at least one half-spool accessory along a portion of a length of the support arm (see Fig. 12-13, by having 150 snapped onto the support 72, 150 would slid onto 72 along  a portion of a horizontal length of 74 as shown in Fig. 13 for example).
Re. Cl. 11, Follingstad discloses: the curved profile is a generally circular profile (see Fig. 12-13, the spool formed by 150s is generally circular).
Re. Cl. 12, Follingstad discloses: the one or more resilient snaps of each of the first and second half-spool accessories includes a pair of resilient snaps (see 152, Fig. 14).
Re. Cl. 13, Follingstad discloses: for each of the first and second half-spool accessories, the resilient snaps are spaced apart from one another (see 152, Fig. 14).
Re. Cl. 14, Follingstad discloses: for each of the first and second half-spool accessories, the resilient snaps are in lateral alignment with one another (see 152, Fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt US 2002/0197045 (hereinafter Schmidt) in view of Terry US 2015/0030300 (hereinafter Terry) in view Thalenfeld US 5887731 (hereinafter Thalenfeld) in view of Garza US 2010/0126751 (hereinafter Garza).

    PNG
    media_image1.png
    559
    815
    media_image1.png
    Greyscale

Re. Cl. 1, Schmidt discloses: A method of installing a half-spool accessory in a cable manager (see Fig. 1), the method comprising: providing a half-spool accessory (228, Fig. 7) having a curved support portion (232, Fig. 7) to provide a bend radius for cables (see Fig. 7), and a pair of resilient snaps (230/234, Fig. 7) extending downwardly from the curved support portion (see Fig. 7); positioning the half-spool accessory relative to a support member such that a hooked end of a first of the pair of resilient snaps is received beneath a first ledge of the extruded support member (see Fig. 1a, below a first ledge or side of finger 208); and applying a force to the half-spool accessory such that the support member deflects the second of the pair of resilient snaps by a distance that is sufficient to permit a hooked end of the second of the pair of resilient snaps to pass by a second ledge of the extruded support member (see Fig. 7, by pressing and engaging 230 on opposing ledges or sides of fingers 208), wherein upon passing by the second ledge, the second of the pair of resilient snaps returns to an undeflected state with the hooked end positioned beneath the second ledge, thereby securing the half-spool accessory to the support member (see Fig. 7; Paragraph 0045, Lines 1-9).
Re. Cl. 2, Schmidt discloses: positioning the half-spool accessory by sliding the half-spool accessory along a portion of a length of the extruded support member (see Fig. 7, as illustrated by the assembly lines shown, the accessory 228 is slid onto a portion of the support member 208, further as shown in annotated figure 7, there is a spacing which would enable the accessory 228 to be slid between 201 and 229).
Re. Cl. 3, Schmidt discloses: sliding the fastened half-spool accessory off a free end of the support member to remove the half-spool accessory from the cable manager (Paragraph 0045, Lines 9-13, by pulling the limiter from the finger with the legs spread as discussed, the accessory is slid away from a free end of the leg).
Re. Cl. 4, Schmidt discloses: the resilient snaps are spaced apart from one another (see Fig. 7).
Re. Cl. 5, Schmidt discloses: the resilient snaps are in lateral alignment with one another (see Fig. 7).
Re. Cl. 6, Schmidt discloses: the half-spool accessory further includes one or more standoffs (see annotated figure 7) for positioning the half-spool accessory against the support member (see Fig. 7).
Re. Cls. 1 and 6, Schmidt does not disclose an end flange disposed at an end of the curved support portion, the support member is extruded, pivoting the half-spool accessory toward the extruded support member to engage a second of the pair of resilient snaps against a surface of the extruded support member (Cl. 1) or the one or more standoffs extending downwardly from the curved support portion (Cl. 6).  Terry discloses a half-spool accessory (100, Fig. 1) which has a curved support portion (103, Fig. 1) and an end flange (110, Fig. 1) disposed at an end of the curved support portion (see Fig. 1) and one or more standoffs (122, 124 Fig. 4) extending downwardly from the curved support portion (see Fig. 4, extending downward to engage 12a as shown in Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schmidt device to include the end flange as disclosed by Terry since Terry states that such a modification aids in retaining cables on the generally rounded outer surface (Paragraph 0022, Lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to have its standoffs extend downwardly from the curved support portion as disclosed by Terry since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Re. Cl. 1, the combination of Schmidt in view of Terry does not disclose pivoting the half-spool accessory toward the extruded support member to engage a second of the pair of resilient snaps against a surface of the extruded support member. Thalenfeld discloses a specific method of connecting two objects in a snap fit arrangement (see Fig. 1, mounting between 20 and rods 14/16).  Re. Cl. 1, Thalenfeld discloses that it is known to position a hooked end (26, Fig. 1) of a first resilient snap beneath a first ledge of the support (14 or 16, Fig. 1), then pivoting the device toward the support member to engage a second of the pair of resilient snaps against a surface of the support member (Col. 2, Lines 31-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pivoting method of Thalenfeld when attaching the Schmidt accessory to the supporting arm since Thalenfeld states that such a method is an effective and efficient means for mounting (Col. 2, Lines 44-45).
Re. Cl. 1, the combination of Schmidt in view of Terry in view of Thalenfeld does not disclose that the support member is extruded.  Garza discloses that it is known to form bar assemblies out of extruded metal such as aluminum (Paragraph 0166, Lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the support member out of extruded metal as disclosed by Garza since extrusion is a low cost operation which can produce high production volumes.    
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Follingstad in view of Terry.
Re. Cls. 10 and 15, Follingstad discloses each of the first and second half-spool accessories further includes one or more standoffs (153, Fig. 14) for positioning against the support arm (see Fig. 12-13) but does not disclose each of the first and second half-spool accessories includes an end flange disposed at an end of the curved support portion (Cl. 10) or the one or more standoffs extending downwardly from the curved support portion (Cl. 15). Terry discloses a half-spool accessory (100, Fig. 1) which has a curved support portion (103, Fig. 1) and an end flange (110, Fig. 1) disposed at an end of the curved support portion (see Fig. 1) and one or more standoffs (122, 124 Fig. 4) extending downwardly from the curved support portion (see Fig. 4, extending downward to engage 12a as shown in Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Follingstad device to include the end flange as disclosed by Terry since Terry states that such a modification aids in retaining cables on the generally rounded outer surface (Paragraph 0022, Lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Follingstad to have its standoffs extend downwardly from the curved support portion as disclosed by Terry since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Terry.
Re. Cl. 16, Schmidt discloses: A method of installing a half-spool accessory in a cable manager (see Fig. 1), the method comprising: providing a half-spool accessory (228, Fig. 7) having a curved support portion (232, Fig. 7) to provide a bend radius for cables (see Fig. 7), and a pair of resilient snaps (230/234, Fig. 7) extending downwardly from the curved support portion (see Fig. 7, towards 208); and snap-fitting the half-spool accessory to an elongate support arm (see Fig. 7, Paragraph 0045, Lines 1-9) having a proximal end connected to the cable manager and a distal end extending into a cable management space (see Fig. 7, proximal end connected to 201 and distal end with 229), wherein snap-fitting the half-spool accessory to the support arm includes positioning the pair of resilient snaps against corresponding ledges of the support arm (see 234 against ledges or edges of 208, Fig. 7); wherein the half-spool accessory is slidable along at least a portion of a length of the support arm (see annotated figure 7, there is illustrated a distance between 228 and 201 and therefore the accessory 228 is able to slide between 201 and 229).
Re. Cl. 17, Schmidt discloses: the resilient snaps are spaced apart from one another (see Fig. 7).
Re. Cl. 18, Schmidt discloses: the resilient snaps are in lateral alignment with one another (see Fig. 7).
Re. Cl. 19, Schmidt discloses: the half-spool accessory further includes one or more standoffs (see annotated figure 7) for positioning the half-spool accessory against the support arm (see Fig. 7).
Re. Cls. 16 and 19, Schmidt does not disclose an end flange disposed at an end of the curved support portion (Cl. 16) or the one or more standoffs extending downwardly from the curved support portion (Cl. 19). ). Terry discloses a half-spool accessory (100, Fig. 1) which has a curved support portion (103, Fig. 1) and an end flange (110, Fig. 1) disposed at an end of the curved support portion (see Fig. 1) and one or more standoffs (122, 124 Fig. 4) extending downwardly from the curved support portion (see Fig. 4, extending downward to engage 12a as shown in Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schmidt device to include the end flange as disclosed by Terry since Terry states that such a modification aids in retaining cables on the generally rounded outer surface (Paragraph 0022, Lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt to have its standoffs extend downwardly from the curved support portion as disclosed by Terry since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beamon US 2015/0063773, Daoud US 2004/0240828, and Vongseng US 2007/0230887 disclose other known half spool accessories presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632